                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ARLEY MCCULLAR, et al.,

              Plaintiffs,

v.                                                              CV No. 19-03 SMV/CG

PECOS VALLEY OF NEW MEXICO, LLC, et al.,

              Defendants.

               ORDER DENYING MOTION FOR PROTECTIVE ORDER

       THIS MATTER is before the Court on Defendants’ Motion for Protective Order,

(Doc. 53), filed June 27, 2019, Plaintiffs’ Response to the Motion, (Doc. 54), filed July 1,

2019, and Defendant’s Reply to the Motion, (Doc. 56), filed July 3, 2019. The Court

conducted a hearing on the Motion on July 9, 2019. At the hearing, the Court found that

Defendants’ Motion for Protective Order was untimely under Local Rule 30.2, and

Defendants did not provide good cause for failing to appear for a deposition.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Protective Order,

(Doc. 53), is DENIED.

       IT IS FURTHER ORDERED that Defendants’ motion on the issue of whether

Defendant Pecos Valley was a qualified healthcare provider under the New Mexico

Medical Malpractice Act is due by July 10, 2019. Plaintiffs’ response is due by July 22,

2019, and Defendants’ reply is due by July 31, 2019. In their motion, Defendants may

only rely on information that has already been produced to Plaintiffs, but Plaintiffs will

not be limited in the information they can use to respond to Defendants’ motion.

       IT IS SO ORDERED.

                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
